Covenant upon a bond for the delivery of 200 bushels of corn at a particular place. Plea, non est *Page 266 factum. The defendant had confessed he owed the plaintiff a quantity of corn, and the witness said he believed it was 200 bushels, but did not state how he owed it, whether by bond or otherwise.
The issue here is whether the defendant executed the bond or not; the evidence offered is entirely persuasive and not relevant. If the defendant had said he owed the plaintiff 200 bushels of corn by bond, the evidence would be admissible.1
1 1 Esp. 293.